DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 4/30/19. It is noted, however, that applicant has not filed a certified copy of the DE102019111150.1 application as required by 37 CFR 1.55.
	The document filed on 6/30/20 is a copy of a certified copy of foreign priority filed via EFS Web and does not satisfy the requirements. See MPEP 215 (II). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gautama (US 2016/0105742 A1) in view of Rumreich (US 2007/0121964 A1).
		As to claim 1, Gautama discloses an audio system (Fig. 2), having 
(a) a control circuit (Fig. 2. Filter network 202.), 
(b) at least one loudspeaker (Main loudspeaker LS1 110, ¶0050 and Fig. 2), and 
(c) at least one subwoofer for reproducing audio signals at low frequencies (Subwoofer LS2 116, ¶0050 and Fig. 2), wherein the control circuit comprises: 
(i) an input connector (input 102, Fig. 2), 
(ii) a bass management circuit comprising a first filter for pre-filtering audio signals for the at least one subwoofer and a second filter for pre-filtering audio signals for the at least one loudspeaker (¶0044 and ¶0050, Fig. 2. Low pass filter 114 and equalizer 204), and 
(iii) an output with a first output connector for the at least one subwoofer and with a second output connector for the at least one loudspeaker (¶0036, Fig. 2. First transducer output 109 and second transducer output 115), 
wherein the first filter comprises a low-pass with a first amplitude response (¶0044, Figs. 2. Low pass filter 114), 
wherein the at least one loudspeaker comprises a high-pass filter with a second amplitude response (¶0011 and ¶0044, Fig. 2. High pass filter 108 to high audio frequency band speaker. Well-known in the art that high frequency speakers may have integrated filter.), and 
wherein there is a transition frequency range of the amplitude responses of the first filter and the high-pass filter in which both the first filter and the high-pass filter modify the 
wherein the second filter comprises at least one parametric filter (¶0050, Fig. 2. Equalizer 204. Parametric equalizer well-known type of equalizer and would have been obvious to one of ordinary skill in the art before the effective filing date of the invention.).
Gautama does not expressly disclose the parametric filter is adapted for flattening a resulting amplitude response in the transition frequency range.
Gautama in view of Rumreich discloses the parametric filter is adapted for flattening a resulting amplitude response in the transition frequency range (Rumreich, ¶0009 and ¶0028, Figs. 1 and 9. Input audio signals equalized to flatten the responses of the crossover system.).
Gautama and Rumreich are analogous art because they are from the same field of endeavor with respect to crossover filtering.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to equalize the input signal, as taught by Rumreich. The motivation would have been to flatten the responses of the crossover system (Rumreich, ¶0009).
As to claim 7, Gautama discloses a control circuit for an audio system (Fig. 2.), comprising 
(a) an input connector (input 102, Fig. 2), 
(b) a bass management circuit comprising a first filter for pre-filtering audio signals for at least one subwoofer and a second filter for pre-filtering audio signals for at least one loudspeaker (¶0044 and ¶0050, Fig. 2. Low pass filter 114 and equalizer 204), and 

wherein the first filter comprises a low-pass with a first amplitude response  (¶0044, Figs. 2. Low pass filter 114), and 
wherein the at least one loudspeaker comprises a high-pass filter with a second amplitude response (¶0011 and ¶0044, Fig. 2. High pass filter 108 to high audio frequency band speaker. Well-known in the art that high frequency speakers may have integrated filter.),
wherein there is a transition frequency range of the first amplitude response of the first filter and the second amplitude response of the high-pass filter in which both the first filter and the high-pass filter modify the audio signals by attenuating or amplifying (¶0039, Figs. 1-2. Corner frequencies 118 and 120 of high and low pass filters may be the same meaning they overlap before/after the corners in a transition range.), 
and wherein the second filter comprises at least one parametric filter that is adapted at least to the second amplitude response of the high-pass filter (¶0050 and ¶0054, Fig. 2. Equalizer 204. Parametric equalizer well-known type of equalizer and would have been obvious to one of ordinary skill in the art before the effective filing date of the invention.) .
Gautama does not expressly disclose the parametric filter flattens a resulting amplitude response in the transition frequency range.
Gautama in view of Rumreich discloses the parametric filter is adapted for flattening a resulting amplitude response in the transition frequency range (Rumreich, ¶0009 and ¶0028, Figs. 1 and 9. Input audio signals equalized to flatten the responses of the crossover system.).
The motivation is the same as claim 1 above.
claim 13, it is directed towards substantially the same subject matter as claim 1 and is therefore rejected using the same motivation as claim 1 above.

Claims 2-3, 8, 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gautama in view of Rumreich, as applied to claims 1, 7 and 13 above, and further in view of Bharitkar et al. (US 2008/0205667 A1) hereinafter “Bharitkar.”
As to claim 2, Gautama in view of Rumreich does not expressly disclose wherein the second filter comprises at least one parametric bell filter.
Gautama in view of Rumreich as modified by Bharitkar discloses wherein the second filter comprises at least one parametric bell filter (Bharitkar, ¶0039 and ¶0044, Fig. 2. “The parametric IIR filter, also called a parametric filter, has a bell-shaped frequency domain magnitude response.” EQ filters 22/32 are parametric bell filters.)..
Gautama, Rumreich and Bharitkar are analogous art because they are from the same field of endeavor with respect to low and high frequency audio filtering.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a bell shaped filter, as taught by Bharitkar. The motivation would have been that it is a common filter for equalization (Bharitkar, ¶0039).
As to claim 3, Gautama in view of Rumreich as modified by Bharitkar discloses wherein the second filter comprises two or more parametric bell filters (Bharitkar, ¶0039. Cascade of IIR filters.).
The motivation is the same as claim 2 above.
As to claim 8, Gautama in view of Rumreich as modified by Bharitkar discloses wherein the second filter comprises two or more parametric bell filters (Bharitkar, ¶0039. Cascade of IIR filters.).
The motivation is the same as claim 2 above.
claim 11, it is rejected under claim 7 using the same motivation as claim 2 above.
As to claim 14, it is rejected under claim 13 using the same motivation as claim 2 above.
As to claim 15, it is rejected under claim 13 using the same motivation as claim 3 above.

Allowable Subject Matter
Claims 4-6, 9-10, 12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412.  The examiner can normally be reached on Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES K MOONEY/Primary Examiner, Art Unit 2654